DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 10, 13 – 16, 18 and 21 – 24.  Claims 11 – 12, 17 and 19 – 20 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 1 – 10, 13 and 16, 18 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiayu (CN 105640439 A) as cited by Applicant in view of Otsuka et al. (U.S. Patent Application No. 2010/0192314 A1).

    PNG
    media_image1.png
    659
    451
    media_image1.png
    Greyscale
Regarding Independent Claim 1, Jiayu teaches a handheld vacuum cleaner (Fig. 3) comprising: a main body (vacuum cleaner body, 2) including a front (Annotated Fig. 4), a first lateral side (Annotated Fig. 5), a second lateral side (Annotated Fig. 5), a handle (Annotated Fig. 4), and a receptacle (cattery containment slot, 21; Fig. 3) having an inlet (opening of 21; Fig. 3); a motor assembly (Annotated Fig. 4) positioned within the main body (2); a dirty air inlet (Annotated Fig. 4) positioned at a front (Annotated Fig. 4) of the handheld vacuum cleaner (2); a cyclonic chamber (Annotated Fig. 4) in fluid communication with the dirty air inlet (Annotated Fig. 4) and the motor assembly (Annotated Fig. 4); and a battery (battery pack, 1) including a first side surface (Annotated Fig. 2) and a second side surface (Annotated Fig. 2) opposite the first side surface (Annotated Fig. 2), the battery (1) configured to be selectively received within the receptacle (21)  through the inlet (opening of 21; Fig. 3) wherein when the battery (1)  is positioned within the receptacle (21), the battery (1) is positioned between the cyclonic chamber (Annotated Fig. 4) and the handle  (Annotated Fig. 4); wherein when the battery (1) is positioned within the receptacle (21), the first side surface (Annotated Fig. 2) is exposed through an aperture (25; Fig. 7) at the respective first and second lateral sides (Annotated Fig. 5) of the main body 

    PNG
    media_image2.png
    521
    732
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    614
    media_image3.png
    Greyscale


Otsuka, however, teaches the second side surface of the battery (Annotated Fig. 11) exposed through apertures (Annotated Fig. 11) at the second lateral sides of the main body (50; Annotated Fig. 11; in an installed position, 62 is exposed through aperture), the second side surface (Annotated Fig. 11) is graspable by a user (Fig. 11), wherein the first aperture (Opposite of second aperture on a second lateral side; Figs. 11 and 13) and the second aperture (Annotated Fig. 11) extend to the inlet (Annotated Fig. 11)  of the receptacle (58) such that the battery (60) is graspable by the user between an installed position (Fig. 10) and a removed position (Fig. 11) and the first aperture (Opposite of second aperture on a second lateral side; Figs. 11 and 13) and the second aperture (Annotated Fig. 11) are continuous with the inlet  (Annotated Fig. 11) of the receptacle (58; Annotated Fig. 11 shows an aperture on the left side which is identical to the right side thus the opening shows a continuous flow from the inlet opening and further on the right and left side of the cleaner).  

    PNG
    media_image4.png
    494
    1019
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    566
    689
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, wherein the first aperture and the second aperture extend to the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position and the first aperture and the second aperture are continuous with the inlet of the receptacle, as taught by Otsuka, to provide a surface of the battery that the user can easily access without disassembling the device to do so. 
Jiayu, as modified by Otsuka, does not explicitly teach that each of the first and second side surfaces of the battery are at least 25 percent exposed through the apertures.  Examiner, however, notes that the applicant fails to provide any criticality in having the specific percentage to provide any unexpected result and where the general conditions of a claim are disclosed by the prior art, discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the first and second side surfaces of the battery are at least 25 percent exposed through the apertures, as desired by the user to provide a surface that the user can easily access without disassembling the device to do so.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by at least 25 percent or so desired or required, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 2, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu further teaches the handheld vacuum cleaner (Fig. 3) wherein the first side surface (Annotated Fig. 1) is exposed at the lateral sides (Annotated Fig. 4) of the main body (2; Fig. 7).  
Jiayu does not explicitly teach the second side surface of the battery exposed through apertures at the second lateral sides of the main body.  
Otsuka, however, teaches the second side surface of the battery (Annotated Fig. 11) exposed through apertures (Annotated Fig. 11) at the second lateral sides of the main body (50; Annotated Fig. 11; in an installed position, 62 is exposed through aperture).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, as taught by Otsuka, to provide a surface that the user can easily access without disassembling the device to do so. 
Jiayu, as modified by Otsuka, does not explicitly teach that each of the first and second side surfaces of the battery are at least 50 percent exposed through the apertures.  Examiner, however, notes that the applicant fails to provide any criticality in having the specific percentage to provide any unexpected result and where the general conditions of a claim are disclosed by the prior art, discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the first and second side surfaces of the battery are at least 50 percent exposed through the apertures, as desired by the user to provide a surface that the user can easily access without disassembling the device to do so.
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 3, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu further teaches the handheld vacuum cleaner (Fig. 3) wherein the first side surface (Annotated Fig. 1) is  exposed at the first lateral side (Annotated Fig. 5) of the main body (2; Fig. 7).  
Jiayu does not explicitly teach the second side surface of the battery exposed through apertures at the second lateral sides of the main body.  
Otsuka, however, teaches the second side surface of the battery (Annotated Fig. 11) exposed through apertures (Annotated Fig. 11) at the second lateral sides of the main body (Annotated Fig. 11; in an installed position, 62 is exposed through aperture).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, as taught by Otsuka, to provide a surface that the user can easily access without disassembling the device to do so. 
Jiayu, as modified by Otsuka, does not explicitly teach that each of the first and second side surfaces of the battery are at least 75 percent exposed through the apertures.  Examiner, however, notes that the applicant fails to provide any criticality in having the specific percentage to provide any unexpected result and where the general conditions of a claim are disclosed by the prior art, discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the first and second side 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by at least 75 percent or so desired or required, including as claimed to optimize the accessibility of the battery pack. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or percentages of the claimed device and a device having the claimed relative dimensions/percentages would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 4, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu further teaches the handheld vacuum cleaner (Fig. 3) wherein the first side surface (Annotated Fig. 1) is exposed at the first lateral side (Annotated Fig. 5) of the main body (2; Fig. 7).  
Jiayu does not explicitly teach the second side surface of the battery exposed through apertures at the second lateral sides of the main body.  
Otsuka, however, teaches the second side surface of the battery (Annotated Fig. 11) exposed through apertures (Annotated Fig. 11) at the second lateral sides of the main body (50; Annotated Fig. 11; in an installed position, 62 is exposed through aperture).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, as taught by Otsuka, to provide a surface that the user can easily access without disassembling the device to do so. 
Jiayu, as modified by Otsuka, does not explicitly teach that each of the first and second side surfaces of the battery are entirely exposed through the apertures.  Examiner, however, notes that the applicant fails to provide any criticality in having the specific percentage to provide any unexpected result and where the general conditions of a claim are disclosed by the prior art, discovering the optimum or 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by 100 percent or so desired or required, including as claimed to optimize the accessibility of the battery pack. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or percentages of the claimed device and a device having the claimed relative dimensions/percentages would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 5, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu does not teach the handheld vacuum cleaner wherein the receptacle is defined by a first wall, a second wall opposite the first wall, a third wall extending between the first wall and the second wall, and wherein the first wall and the second wall are only connected by the third wall.  
Otsuka, however, teaches the handheld vacuum cleaner (10) wherein the receptacle (Annotated Fig. 11) is defined by a first wall (Annotated Fig. 11), a second wall  (Annotated Fig. 11) opposite the first wall (Annotated Fig. 11), a third wall (Annotated Fig. 11)  extending between the first wall (Annotated Fig. 11)  and the second wall (Annotated Fig. 11), and wherein the first wall (Annotated Fig. 11)  and the second wall (Annotated Fig. 11) are only connected by the third wall (Annotated Fig. 11).  

    PNG
    media_image6.png
    504
    890
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the receptacle is defined by a first wall, a second wall opposite the first wall, a third wall extending between the first wall and the second wall, and wherein the first wall and the second wall are only connected by the third wall, as taught by Otsuka, to provide a surface that the user can easily access without disassembling the device to do so. 
Regarding Claim 6, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the battery (1) further includes a first surface (Annotated Fig. 1), a second surface (Annotated Fig. 1), a third surface (Annotated Fig. 1), and a fourth surface (Annotated Fig. 1) each extending between the first side surface (Annotated Fig. 1) and the second side surface (Annotated Fig. 1); wherein the first surface (Annotated Fig. 1) is opposite the third surface (Annotated Fig. 1)and the second surface (Annotated Fig. 1) is opposite the fourth surface (Annotated Fig. 1).  
Regarding Claim 7, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein when the battery (1) is positioned within the receptacle (21), the third surface (Annotated Fig. 1) is substantially exposed such that the third surface (Annotated Fig. 1) is in the direction of the receptacle inlet (21; Annotated Fig. 1).  
Regarding Claim 8, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein when the battery (1) is positioned within the receptacle (21), the first surface (Annotated Fig. 3) is in facing relationship with a third wall (Annotated Fig. 3) of the main body, the second surface (Annotated Fig. 3) is in facing relationship with a first wall (Annotated Fig. 3) of the main body (2), and the fourth surface (Annotated Fig. 3) is in facing relationship with a second wall (Annotated Fig. 3) of the main body (2).  

    PNG
    media_image7.png
    563
    488
    media_image7.png
    Greyscale

Regarding Claim 9, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein one of the fourth surface (Annotated Fig. 1) and the second surface (Annotated Fig. 1) is coupled to the main body (2) with a tongue and groove connection when the battery (1) is positioned within the receptacle (21; Paragraph [0039]).  
Regarding Claim 10, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the first surface (Annotated Fig. 1) includes an electrical contact (power output terminal, 16; Fig. 4; Paragraph [0027] and [0030]).  
Regarding Claim 13, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the battery (1) is inserted into the receptacle inlet (opening of 21; Fig. 3) along a battery insertion axis (Annotated Fig. 3), and wherein the first side surface (Annotated Fig. 1) and the second side surface (Annotated Fig. 1) of the battery (1) extend parallel to the insertion axis (Annotated Fig. 3) when the battery (1) is positioned within the receptacle (21).  
Regarding Independent Claim 16, Jiayu teaches a handheld vacuum cleaner (Fig. 3) comprising: a main body (vacuum cleaner body, 2) including a front (Annotated Fig. 4), a first lateral side (Annotated Fig. 5), a second lateral side (Annotated Fig. 5), a handle (Annotated Fig. 4), and a receptacle (cattery containment slot, 21; Fig. 3) having an inlet (opening of 21; Fig. 3); a motor assembly (Annotated Fig. 4) positioned within the main body (2); a dirty air inlet (Annotated Fig. 4) positioned at a front (Annotated Fig. 4) of the handheld vacuum cleaner (2); a cyclonic chamber (Annotated Fig. 4) in fluid communication with the dirty air inlet (Annotated Fig. 4) and the motor assembly (Annotated Fig. 4); and a battery (battery pack, 1) including a first side surface (Annotated Fig. 1) and a second side surface (Annotated Fig. 1) opposite the first side surface (Annotated Fig. 1), the battery (1) configured to be selectively received within the receptacle inlet (opening of 21; Fig. 3) and movable by a user between an installed position in the receptacle (21; Fig. 4) and a removed position (Fig. 3) 4separate from the main body (2), wherein when the battery (1) is positioned within the receptacle (21), the battery (1) is positioned between the cyclonic chamber (Annotated Fig. 4) and the handle (Annotated Fig. 4); wherein the main body (2) includes an aperture (25) through the first lateral side (side of cleaner that aperture 25 is in; Fig. 3) aligned with at least a portion of the battery first side surface (Annotated Fig. 1) when the battery (1) is positioned within the receptacle (21), at least a portion of the battery first side surface (Annotated Fig. 1) being viewable through the aperture (25) when the battery (1) is positioned within the receptacle (21; Fig. 7), wherein the aperture (25)  is a first aperture (Fig. 3). 


    PNG
    media_image7.png
    563
    488
    media_image7.png
    Greyscale

Jiayu does not explicitly teach the main body further comprising a second aperture through the second lateral side aligned with at least a portion of the battery second side surface when the battery is positioned within the receptacle, at least a portion of the battery second side surface being viewable through the second aperture when the battery is positioned within the receptacle wherein the first aperture and the second aperture extend toward the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position, and wherein the first aperture and second aperture are continuous with the inlet of the receptacle.
Otsuka, however, teaches the main body (Fig. 11) further comprising a second aperture (Annotated Fig. 11) through the second lateral side (Annotated Fig. 13) aligned with at least a portion of the battery second side surface (Annotated Fig. 11) when the battery (60) is positioned within the receptacle (58; Fig. 10), at least a portion of the battery second side surface (Annotated Fig. 11) being viewable through the second aperture (Annotated Fig. 11) when the battery (60) is positioned within the receptacle (58) wherein the first aperture (Opposite of second aperture on a second lateral side; Figs. 11 and 13; the aperture extends on both sides) and the second aperture (Annotated Fig. 11) extend toward 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the main body further comprising a second aperture through the second lateral side aligned with at least a portion of the battery second side surface when the battery is positioned within the receptacle, at least a portion of the battery second side surface being viewable through the second aperture when the battery is positioned within the receptacle wherein the first aperture and the second aperture extend toward the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position, and wherein the first aperture and second aperture are continuous with the inlet of the receptacle, as taught by Otsuka, to provide a surface of the battery that the user can easily access without disassembling the device to do so. 
Regarding Claim 18, Jiayu teaches all of the elements of claim 16 as discussed above.
Jiayu further teaches the handheld vacuum cleaner (Fig. 3) wherein the first side surface (Annotated Fig. 1) is exposed at the lateral sides (Annotated Fig. 4) of the main body (2).  
Jiayu does not explicitly teach the second side surface of the battery exposed through apertures at the second lateral sides of the main body.  
Otsuka, however, teaches the second side surface of the battery (Annotated Fig. 11) exposed through apertures (Annotated Fig. 11) at the second lateral sides of the main body (Annotated Fig. 11).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, as taught by Otsuka, to provide a surface that the user can easily access without disassembling the device to do so. 
Jiayu, in view of Otsuka does not explicitly teach that each of the first and second side surfaces of the battery are at least 75 percent exposed through the apertures.  Examiner, however, notes that the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by at least 75 percent or so desired or required, including as claimed to optimize the accessibility of the battery pack. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or percentages of the claimed device and a device having the claimed relative dimensions/percentages would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the first aperture and second aperture extend toward the receptacle inlet such that the battery is graspable by a user between the installed position and the removed position, as taught by Otsuka, to provide a surface that the user can easily access without disassembling the device to do so.
Regarding Claim 21, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the main body (2) includes a bottom surface (Annotated Fig. 3) and the battery (1) is insertable into the receptacle (21) through the bottom surface (Annotated Fig. 3).  

    PNG
    media_image8.png
    557
    483
    media_image8.png
    Greyscale

Regarding Claim 22, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein when the battery (1) is positioned within the receptacle (21), the battery (1) is positioned adjacent the cyclonic chamber (Annotated Fig. 4).  
Regarding Claim 23, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the dirty air inlet (Annotated Fig. 3) defines an intake axis (Annotated Fig. 3) and the battery (1) is inserted into the receptacle inlet (opening of 21; Fig. 3) along a battery insertion axis (Annotated Fig. 3) that intersects the intake axis (Annotated Fig. 3).  

    PNG
    media_image9.png
    584
    699
    media_image9.png
    Greyscale

Regarding Claim 24, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the cyclonic chamber (Annotated Fig. 3 above) defines a separator axis (Annotated Fig. 3 above) that intersects the battery insertion axis (Annotated Fig. 3 above).

Claim 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiayu (GCN 105640439 A) as cited by Applicant in view of Otsuka et al. (U.S. Patent Application No. 2010/0192314 A1) and Stickney et al. (U.S. Patent Publication No. 2012/0079671 A1).
Regarding Claim 14, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu does not teach the handheld vacuum cleaner further comprising a wand having an end mounted to the dirty air inlet and an opposed end mounted on a surface cleaning head.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include a wand having an end mounted to the dirty air inlet and an opposed end mounted on a surface cleaning head, as taught by Stickney, to provide an elongate suction wand which effectively reaches down to the floor so that the user may remain standing while cleaning a floor surface.
Regarding Claim 15, Jiayu, as modified, teaches all of the elements of claim 14 as discussed above.
Jiayu further teaches the handheld vacuum cleaner, wherein the dirty air inlet (Annotated Fig. 4) and the cyclonic chamber (Annotated Fig. 4) are part of a cyclonic separator assembly (Annotated Fig. 4).

    PNG
    media_image10.png
    494
    716
    media_image10.png
    Greyscale

Jiayu does not explicitly teach the cyclonic separator assembly further includes a bottom that is openable when the wand is mounted to the dirty fluid inlet.  
Stickney, however, teaches the handheld vacuum cleaner (3) wherein the cyclonic separator assembly further includes a bottom (at 15) that is openable when the wand (5) is mounted to the dirty fluid inlet (inlet of suction nozzle, 11).
.
Response to Arguments
Applicant’s arguments, filed April 13, 2021 with respect to certified copies of Chinese Priority Application, CN201630427729.7 and CN201630564174.0 has been acknowledged, however, as stated in the Non-Final Office Action, the certified copied have not been received in the file and the remarks were not made in error.
Applicant’s arguments, filed April 13, 2021 with respect to rejected claims 1 – 24 under 35 U.S.C 103 have been fully considered.
In regards to Applicants argument regarding independent claim 1, Applicant argues that it would not have been obvious to combine the subject matter of Otsuka and Jiayu to arrive at the subject matter of amendment claim 1. Examiner respectfully disagrees and the rejection is maintained, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made.  Jiayu in view of Otsuka remain applicable to teaching the elements of the instant application.
In addressing Applicants arguments, first, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Second, Applicant has argued an embodiment (First Embodiment; Figs. 1 – 3) of Otsuka that was not presented in the Non-Final rejection, therefore the arguments are moot. Even though the argument is moot, Examiner will address embodiment presented in rejection.  Examiner presented Embodiment 3, Figs. 10 – 13 in the Non-Final action presented.  In the embodiment presented, Otsuka explicitly teaches 2 apertures and is relied upon to teach what Jiayu is lacking. Jiayu explicitly teaches one aperture but fails to explicitly teach a mirror image on the second side. Modifying a device to have a duplicate feature as a mirror image (being on both sides) is a modification that would require only routine skill in the art.  
In regards to Applicants argument regarding independent claim 16, Applicant argues that Jiayu does not disclose a first and a second aperture that are continuous with an inlet of a receptacle for the battery.  Examiner agrees with Applicant and the 102 rejection with regards to claim 16 has been withdrawn, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made and the arguments presented do not apply to the combination of references used in the current rejection.
Applicant’s arguments with respect to amended claims 1 – 10, 13 – 16, 18 and 21 – 24 have been fully considered, however, after further consideration and in view of the amendment presented a new ground of rejection has been made and the arguments presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723